DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3, 6, 9, 17, 20, 23, and 26 are cancelled.
Claims 1-2, 4-5, 7-8, 10-16, 18-19, 21-22 and 24-25, and 27 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December, 2020 has been entered.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-8, 10-16, 18-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0173362 to Toms et al. “Toms”, further in view of Non-Patent Literature: “Controlling Electron Trap Depth To Enhance Optical Properties of Persistent Luminescence Nanoparticles for In Vivo Imaging” to Maldiney et al. “Maldiney”, further in view of Non-Patent Literature: “Multifunctional Fe3O4/TaOx Core/Shell Nanoparticles for Simultaneous Magnetic Resonance Imaging and X-ray Computed Tomography” to Lee et al. “Lee”, and further in view of Non-Patent Literature: “Red persistent luminescence in MgGa2O4:Cr3+; a new phosphor for in vivo imaging” to Basavaraju et al. “Basavaraju”.

Regarding claim 1, Toms discloses an imaging method (“method of identifying cells of a living subject in vivo”, Paragraph 0005; “the step of imaging the optical nanoparticles”, Paragraph 0009), comprising: 
providing the nanoparticles within a sample to be imaged (“the optical nanoparticle can be administered to the subject”, Paragraph 0075); and
imaging the sample using magnetic resonance imaging (MRI) to obtain localization information of the nanoparticles (“the optical nanoparticles can be administered to the subject and then preoperatively imaged using MRI, Paragraph 0075; “Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075).
Toms additionally discloses the optical nanoparticles, such as quantum dots (Paragraph 0049), can be excited by radiation sources such as UV light (Paragraph 0058) and also x-ray sources (Paragraph 0065) for computed tomography (CT) imaging (Paragraph 0067).  Both light sources could read on a second radiation source configured to supply radiation to the nanoparticles, wherein the second radiation source is an X-ray source or an ultraviolet (UV) source, and the radiation is configured to further excite the nanoparticles into a second excited energy state.
However, Toms does not disclose exciting nanoparticles by a first radiation source, wherein the exciting is configured to result in a first change of an energy state of the nanoparticles and providing, after excitation by the first radiation source, the nanoparticles within a sample to be imaged; 
Maldiney teaches exciting nanoparticles (“persistent luminescence nanoparticles, PLNP, Page 11810, Introduction, Left Column) by a first radiation source, wherein the exciting is 
Additionally Maldiney teaches the PLNP can also be excited by X-ray (Page 11811, Right Column). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toms’s invention, wherein instead of using optical nanoparticles such as quantum dots, to use PLNPs, because quantum dots emission requires continuous illumination and thereby suffers from significant background signal (autofluorescence) emitted from irradiated tissues (Page 11810, Introduction, Left Column).  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging method to include a first radiation source, wherein the exciting is configured to result in a first change of an energy state of the nanoparticles and providing, after excitation by the first radiation source, the nanoparticles within a sample to be imaged, in order to generate the persistent luminescence of the PLNP, to be used as optical beacons in Tom’s invention.  
The combination of Toms and Maldiney would additionally read on exciting the nanoparticles within the sample by a second radiation source, wherein the second radiation 
However, the modifications of Toms and Maldiney do not disclose imaging the sample using magnetic resonance imaging (MRI) to obtain localization information of the nanoparticles by measuring a change in a resonance parameter of the nanoparticles as a result of the second change in the energy state of the nanoparticles.
Lee teaches obtaining localization information by measuring a change in a resonance parameter of the nanoparticles.  Lee teaches performing simultaneous magnetic resonance imaging and x-ray computed tomography (CT) (Title) of a multifunctional nanoparticle.   Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using MRI to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and the region appeared very dark.  The difference between the pre-injection and post-injection as observed using T2-weighted imaging, reads on a change in resonance parameter (T2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms 
However, the modifications of Toms, Maldiney, and Lee do not discloses wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, or a combination thereof.  
Basavaraju teaches wherein the nanoparticles comprise MgGa2O4:Cr3+ (“A new red-emitting long-lasting phosphorescence (LLP) material useful as biomarker for small animal in vivo imaging is presented. X-ray irradiated MgGa2O4:Cr3+ is shown to be a suitable persistent phosphor emitting in the range 650–770 nm”, Abstract; wherein the biomarker can be a LLP nanoparticle (Page 1, left column).  Basavaraju teaches that the MgGa2O4:Cr3+ LLP has a peak emission at 707 nm (Abstract) and can also be UV excited (See Fig. 4, captions; UV excited at 230nm, Page 3, right column)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, and Lee, wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, or a combination thereof, as taught by Basavaraju, in order to prevent autofluorescence of living tissue, thus improving the signal to noise ratio, by using a LLP nanoparticle that emits in the biological optical window of 650-900 nm (Basavaraju, Page 1, right column).  

	Regarding claim 2, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.
	Maldiney teaches wherein the nanoparticles are nanophosphors, and wherein the nanophosphors are semiconducting crystals doped with lanthanide ions (Abstract).  Maldiney teaches the PLNP are nanophosphors, doped with lanthanide ions (Ln3+, where Ln = Dy, Pr, 
Regarding claim 4, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.
	Lee teaches wherein the resonance parameter of the nanoparticles is T2 relaxation time.  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection.  This reads on the resonance parameter being T2 relaxation time.

	Regarding claim 5, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.
	As disclosed in the claim 1 rejection above, the combination of Toms, Maldiney, Lee, and Basavaraju disclose wherein the second radiation source is the X-ray source such that the nanoparticles are excited with X-ray radiation.

Regarding claim 7, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.
	Toms discloses wherein the sample is living tissue such that the method is performed in vivo (“tissue of living subject in vivo using optical nanoparticles”, Paragraph 0048).

Regarding claim 8, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 7 above.
	Toms disclose wherein the living tissue is a brain or part of a brain of a human patient (Paragraph 0119, 0122).  Toms discloses the system and method could be used for brain tumor 

Regarding claim 10, the modifications of Toms, Maldiney, and Lee disclose all the features of claim 1 above.
Maldiney teaches the PLNP can be CaMgSi206:Mn2+,Eu2+,Pr3+ (Page 11810, Introduction, Right Column), which would read on a combination of CaMgSi206:Eu2+, CaMgSi206:Mn2+, CaMgSi206:Pr3+.  Maldiney teaches the nanomaterial (combination of CaMgSi206:Eu2+, CaMgSi206:Mn2+, CaMgSi206:Pr3+) has emission bands of 580 and 685 nm (Page 11811, right column).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, Lee, and Basavaraju, wherein the nanoparticles further comprise Gd2O2S:Tb3+, CaMgSi206:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof, as further taught by Maldiney, in order to have nanoparticles with multiple emission wavelengths, since the combination of CaMgSi206:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+ would have a long lasting emission at 685 nm (Maldiney, Page 11811, right column), while MgGa2O4:Cr3+ has a long lasting emission at 707nm (Basavaraju, Abstract), and the different emission peaks would be useful in studying different types of tissues with different peak absorption wavelengths.  

Regarding claim 11, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.
	Lee teaches wherein the resonance parameter is T1, T2, or T2*.  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection.  This reads on the resonance parameter being T2 relaxation time.

	Regarding claim 12, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.  
	As disclosed in the claim 1 rejection above, Maldiney teaches using a UV first radiation source to excite the nanoparticles; Toms discloses preoperative MRI imaging and intraoperative MRI imaging of the nanoparticles; and Lee teaches wherein MRI is used to obtain localization information of the nanoparticles by measuring a change in a resonance parameter of the nanoparticles as a result of the change in the energy state of the nanoparticles comprises measuring the resonance parameter of the nanoparticles.  Additionally in the claim 1 rejection above, Lee teaches simultaneous CT and MRI.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, Lee, and Basavaraju, wherein the intraoperative MRI imaging of the nanoparticles is modified to be a simultaneous CT and MRI, as taught by Lee, in order to in order to obtained information regarding a region of interest such as a tumor along with complementary information such as the tumor microenvironment of the development of blood vessels (Lee, Page 10309, Right Column).
	As a result, when performing preoperative MRI of the nanoparticles, and then intraoperative simultaneous CT and MRI, as described by Toms in view of Lee, this would read on obtaining measuring the resonance parameter of the nanoparticles before and after excitation by the second radiation source, since CT uses x-ray sources as disclosed in the claim 1 rejection above that reads on a second radiation source.

Regarding claim 13, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.  

	However, as disclosed in the claim 1 rejection above, Maldiney does teach wherein the PLNPs can be excited by X-ray (Page 11811, Right Column).  Maldiney teaches ex-vivo x-ray irradiation to measure the persistent luminescence decay of PLNPs (Fig. 1 and 2).  
Additionally, Toms further discloses the method can include excitation with UV light to excite the nanoparticles after the initial MRI imaging (Paragraph 0075).  Excitation by UV causes the excited nanoparticles to fluoresce (Paragraph 0054). This reads on exciting the nanoparticles by a second radiation source (UV), wherein the second radiation source is an X-ray source or an ultraviolet (UV) source and the exciting is configured to result in a second change of the energy state of the nanoparticles.
Therefore the combination of Toms and Maldiney would alternatively teach the first radiation source is X-ray, and the second radiation source is UV.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, Lee, and Basavaraju, wherein the first radiation source is X-ray and the second radiation source is the UV source such that the nanoparticles are excited with UV radiation, as alternatively taught by Maldiney and Toms, since the nanoparticle can be excited by both x-ray or UV, changing first radiation source from UV to X-ray, and the second radiation source from X-ray to UV would merely be a simple substitution of one known element for another to obtain predictable result (MPEP 2143).

Regarding claim 14, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 1 above.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, Lee, and Basavaraju, wherein computed tomography (CT) data are obtained from the sample simultaneously while imaging the sample using MRI, as taught by Lee, in order to take advantage of the high resolution and ease of forming 3D visual reconstruction of tissues of interest from CT and couple it with the high sensitivity and excellent soft-tissue contrast from MRI (Lee, Page 10309).

Regarding claim 15, Toms discloses an imaging system, comprising:
nanoparticles (“optical nanoparticles (e.g., quantum dots)”, Paragraph 0075) provided within a sample to be imaged (“the optical nanoparticle can be administered to the subject”, Paragraph 0075);
an MRI machine (3T MRI (Siemens AG, Erlanger, Germany) unit, Paragraph 0124) configured to obtain a magnetic resonance image of the sample (“the optical nanoparticles can be imaged on gradient echo MRI sequences”, Paragraph 0075) before (“preoperatively imaged”, Paragraph 0075) and after (intraoperatively imaged”, Paragraph 0075) the further excitation by a radiation source (excitation from optical spectroscopy, Paragraph 0075); 
and determine localization information of the nanoparticles provided within the sample (“Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075).
Toms additionally discloses the optical nanoparticles, such as quantum dots (Paragraph 0049), can be excited by radiation sources such as UV light (Paragraph 0058) and also x-ray 
However, Toms does not disclose wherein the nanoparticles are in a first excited energy state before insertion within the sample due to exposure to a first radiation source.
Maldiney teaches wherein the nanoparticles (“persistent luminescence nanoparticles, PLNP, Page 11810, Introduction, Left Column)  are in a first excited energy state (“energy level changes, See Fig. 3) before insertion within the sample due to exposure to a first radiation source (“Such material possesses the ability to be excited under UV light before intravenous injection in mice”, Page. 11810, Introduction, Left Column; “excited 5 min under a 6W UV lamp at 254 nm before injection”, Page 11813, Fig. 5, Captions).  More specifically, Maldiney teaches persistent luminescence nanoparticles that are excited by UV light before being injected into mice (Page. 11810, Introduction, Left Column; Page 11813, Fig. 5, Captions).  
Additionally Maldiney teaches the PLNP can also be excited by X-ray (Page 11811, Right Column). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toms’s invention, wherein instead of using optical nanoparticles such as quantum dots, to use PLNPs, because quantum dots emission requires continuous illumination and thereby suffers from significant background signal (autofluorescence) emitted from irradiated tissues (Page 11810, Introduction, Left Column).  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toms’s invention, wherein the nanoparticles are in a first excited energy state before insertion within the sample 
Thus the combination of Toms and Maldiney would establish the order of the radiation sources, wherein the first radiation source is UV that excites the PLNP before injection, and wherein the second radiation source is an X-ray source, and the radiation is configured to further excite the nanoparticles into a second excited energy state, since Toms discloses after administering the nanoparticles to the subject, CT (which as disclosed above uses x-ray sources) can be performed preoperatively or intraoperatively (Paragraph 0075) on the subject with the injected nanoparticles.  Further, this would read on wherein the first (UV) and second (X-ray) radiation sources emit different forms of electromagnetic radiation.
However, the modifications of Toms and Maldiney do not disclose a processor configured to determine localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles as a result of the change in the energy state of the nanoparticles and obtain a magnetic resonance image of the sample before and after the further excitation by the second radiation source.
Lee teaches determining localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles.  Lee teaches performing simultaneous magnetic resonance imaging and x-ray computed tomography (CT) (Title) of a multifunctional nanoparticle.   Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using a 3T MRI scanner, which one skilled in the magnetic resonance imaging art would understand that a scanner includes a processor, to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms and Maldiney wherein detecting the residual optical nanoparticles by gradient echo MRI would include a processor configured to determine localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles as a result of the change in the energy state of the nanoparticles, as taught by Lee, in order to be able to localize the nanoparticles and characterize the microenvironment around the nanoparticles such as a tumor (Lee, Page 10311, right column).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms and Maldiney, wherein the CT and MRI are performed simultaneously, as taught by Lee, in order to obtained information regarding a region of interest such as a tumor along with complementary information such as the tumor microenvironment of the development of blood vessels (Lee, Page 10309, Right Column).
Therefore the combination of Toms and Maldiney, in view of Lee would read on obtaining a magnetic resonance image of the sample before and after the further excitation by the second radiation source since Toms discloses preoperative MRI imaging and intraoperative MRI imaging of the nanoparticles.  By modifying the intraoperative MRI imaging with simultaneous CT/MRI, this would read on obtaining a magnetic resonance image of the sample before and after the further excitation by the second radiation.
However, the modifications of Toms, Maldiney, and Lee do not discloses wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, or a combination thereof.  
Basavaraju teaches wherein the nanoparticles comprise MgGa2O4:Cr3+ (“A new red-emitting long-lasting phosphorescence (LLP) material useful as biomarker for small animal in 2O4:Cr3+ is shown to be a suitable persistent phosphor emitting in the range 650–770 nm.”, Abstract; wherein the biomarker can be a LLP nanoparticle (Page 1, left column).  Basavaraju teaches that the MgGa2O4:Cr3+ LLP has a peak emission at 707 nm (Abstract) and can also be UV excited (See Fig. 4, captions; UV excited at 230nm, Page 3, right column)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, and Lee, wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, or a combination thereof, as taught by Basavaraju, in order to prevent autofluorescence of living tissue, thus improving the signal to noise ratio, by using a LLP nanoparticle that emits in the biological optical window of 650-900 nm (Basavaraju, Page 1, right column).  

Regarding claim 16, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 15 above.
Maldiney teaches wherein the nanoparticles are nanophosphors, and wherein the nanophosphors are semiconducting crystals doped with lanthanide ions (Abstract).  Maldiney teaches the PLNP are nanophosphors, doped with lanthanide ions (Ln3+, where Ln = Dy, Pr, Ce, Nd).  Additionally the PLNP with a crystalline structure includes silicon, which is a semiconducting material (Page 11810, Introduction), and would read on semiconducting crystals.  

Regarding claim 18, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 15 above.
Lee teaches wherein the resonance parameter of the nanoparticles is T2 relaxation time.  As disclosed in the claim 15 rejection above.  Lee teaches using T2-weighting imaging to 

Regarding claim 19, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 15 above.
As disclosed in the claim 15 rejection above, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose wherein the second radiation source is the X-ray source and is configured to supply X-ray radiation to the nanoparticles.

Regarding claim 21, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 15 above.
Toms discloses wherein the sample is living tissue such that the method is performed in vivo (“tissue of living subject in vivo using optical nanoparticles”, Paragraph 0048; “identifying cells of a living subject in vivo…from an image”, Abstract).

Regarding claim 22, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 21 above.
Toms disclose wherein the living tissue is a brain or part of a brain of a human patient (Paragraph 0119, 0122).  Toms discloses the system and method could be used for brain tumor surgery or treatment of human gliomas (Paragraph 0119 and 0122).  This reads on where the living tissue is a brain or part of a brain of a human patient.   

Regarding claim 24, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 15 above.
Maldiney teaches the PLNP can be CaMgSi206:Mn2+,Eu2+,Pr3+ (Page 11810, Introduction, Right Column), which would read on a combination of CaMgSi206:Eu2+, 206:Mn2+, CaMgSi206:Pr3+.  Maldiney teaches the nanomaterial (combination of CaMgSi206:Eu2+, CaMgSi206:Mn2+, CaMgSi206:Pr3+) has emission bands of 580 and 685 nm (Page 11811, right column).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, Lee, and Basavaraju, wherein the nanoparticles further comprise Gd2O2S:Tb3+, CaMgSi206:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof, as further taught by Maldiney, in order to have nanoparticles with multiple emission wavelengths, since the combination of CaMgSi206:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+ would have a long lasting emission at 685 nm (Maldiney, Page 11811, right column), while MgGa2O4:Cr3+ has a long lasting emission at 707nm (Basavaraju, Abstract), and the different emission peaks would be useful in studying different types of tissues with different peak absorption wavelengths.  

Regarding claim 25, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 15 above.
Lee further teaches wherein the resonance parameter is T1, T2, or T2*.  As disclosed in the claim 15 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection.  This reads on the resonance parameter being T2 relaxation time.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Toms, in view of Maldiney, further in view of Lee, further in view of Basavaraju further in view of U.S. Patent Application Publication No. 2012/0265050 to “Wang”.

Regarding claim 27, the modifications of Toms, Maldiney, Lee, and Basavaraju disclose all the features of claim 15 above.

However, the modifications of Toms, Maldiney, Lee, and Basavaraju do not explicitly disclose a computed tomography (CT) mechanism integrated with the MRI machine to provide an integrated CT-MRI machine.
Wang teaches a large scale fusion of simultaneous data acquisition for multiple imaging modalities such as CT, MRI, PET, SPECT, US, and optical imaging (Abstract).  As shown in Fig. 1A and 1B, the fusion system contains two permanent magnet heads at each magnetic pole for the MRI subsystem (Paragraph 0044), and an x-ray source and opposing x-ray detector array for the CT subsystem.  This reads on an integrated CT mechanism and MRI machine.  Wang further teaches the fusion system integrates all major imaging modalities for truly simultaneous acquisition of CT, MRI, PET, SPECT, Ultrasound, and optical imaging.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Maldiney, Lee, and Basavaraju, wherein a computed tomography (CT) mechanism is integrated with the MRI machine to provide an integrated CT-MRI machine, as taught by Wang, in order to provide compact imaging hardware that can provide simultaneous acquisition of multiple imaging modalities for information rich data acquisition (Wang, Paragraph 0031).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7-8, 10-16, 18-19, 21-22 and 24-25, and 27 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793